—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered October 25, 1994, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment be affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight an appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions that the court’s charge to the jury impermissibly delegated a judicial function to the jury and erected an erroneously-high barrier for the jury’s consideration of a victim’s self-incriminating statements are unpreserved for appellate review, as these arguments were not raised either during the pre-charge conference or during the charge to the jury (see, CPL 470.05 [2]; People v Canty, 60 NY2d 830; People v Davis, 250 AD2d 776). In any event, the jury, hearing the whole charge, would have gathered from its language the correct rules to apply in arriving at its verdict; none of the asserted imperfections were such as to warrant reversal of the defendant’s conviction (see, People v Ladd, 89 NY2d 893; People v Canty, supra, at 831).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Florio, H. Miller and Smith, JJ., concur.